Citation Nr: 0400992	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for residuals of a 
staphylococcus infection of the right lower extremity based 
on VA treatment in July 2002.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1951 to March 
1954.

This appeal arises from a November 2002 rating action that 
denied compensation benefits pursuant to the provisions of 
section 1151 of 38 U.S.C. (U.S.C.A., for purposes of the 
Board of Veterans' Appeals (Board)) for residuals of a 
staphylococcus infection of the right lower extremity based 
on VA treatment in July 2002.  A Notice of Disagreement was 
received in December 2002, and a Statement of the Case (SOC) 
was issued in January 2003.  A Substantive Appeal was 
received in February 2003, and a Supplemental SOC (SSOC) was 
issued in May 2003.


REMAND

In his Substantive Appeal, the veteran requested a Board 
hearing at the RO.  By letter of April 2003, the RO notified 
the veteran and his representative of a videoconference 
hearing that had been scheduled for him at the RO with a 
Board Veterans Law Judge in Washington, D.C. for a date in 
September.  The day before the hearing was to take place, the 
veteran requested that the RO re-schedule the Board 
videoconference hearing due to an emergency that prevented 
his representative from attending the hearing with him.  

In order to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following action:

The RO should re-schedule, at the 
earliest available opportunity, a Board 
videoconference hearing for the veteran 
and any witnesses.  A copy of the notice 
to report for the hearing should be sent 
to him, with a copy to his 
representative.  Any failure of the 
veteran to report for the hearing should 
be clearly documented for the record.  
Thereafter, the claims file should be 
transferred directly back to the Board in 
accordance with current appellate 
procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply either a grant or a denial of 
the benefit sought.  The appellant needs take no action until 
notified, but he may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2003).


